Citation Nr: 0205453	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-17 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  In June 1999 and 
September 2000 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.

3.  The veteran has PTSD due to traumatic events in service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of his claim in May 1996, the RO, in an 
October 1996 rating action, denied the veteran's claim.  His 
claim for service connection for PTSD was again denied in May 
1997.  A May 1997 letter and attached a copy of the May 1997 
decision, explaining the evidence considered and the reasons 
for the decision.  The veteran was provided the relevant laws 
and regulations in a statement of the case issued in June 
1997.  The RO wrote to the veteran in June 1997, requesting 
more specific information regarding his alleged inservice 
stressors.  After receiving his response, in August 1997, the 
RO requested the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provide supporting evidence for the 
alleged stressors in November 1997.  The veteran was further 
provided the relevant laws and regulations in later issued 
supplemental statements of the cases dated in May and 
December 1998, June 2000 and January 2002.  He was provided 
VA psychiatric examinations in September 1996 and December 
2001.  He was also afforded a Travel Board hearing before the 
undersigned Member, in March 1999.  The Board remanded the 
veteran's claim in June 1999 and September 2000.  
Furthermore, the RO obtained the veteran's VA and Vet Center 
treatment records, dating from June 1996 to August 1999, and 
has notified him of the specific evidence necessary to 
substantiate his claim and offered him the opportunity to 
submit other evidence.  As a result, the veteran has been 
fully informed of what additional evidence and information is 
required with regard to his claim.  Since he has not 
indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
his claim.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Factual Background

The veteran's service personnel records indicate that he was 
stationed with the U.S. Army Headquarters, 5th Battalion, 46th 
Infantry, 198th Infantry Brigade, Americal Division, Company 
A, as a radio operator, in Vietnam, from March 1968 until his 
return to the United States in late November 1968.  His 
personnel records further indicate that he served in Vietnam 
during the Tet Counter Offensive.  There is no evidence of 
record that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or any other combat citation.

Service medical records show no pertinent complaints, 
findings, treatment or diagnoses.  His November 1968 
separation examination report shows that his psychiatric 
evaluation was normal.

Vet Center treatment records, dating from April 1996 to June 
1996, reveal the veteran received treatment for diagnosed 
PTSD.  A May 1996 intake report shows the veteran's traumatic 
stressors included his unit being overrun while he was away.  
In a June 1996 report, he indicated that he saw many dead and 
witnessed prisoners of war being tortured during 
interrogation and he occasionally fired at the enemy.  A June 
1996 letter from his Vet Center therapist, refers to the 
veteran's service in Vietnam as a radio telephone operator.  
He related that he returned to his unit after it was overrun 
and he saw a lot of dead.  He also witnessed the 
interrogation and torture of some prisoners of war.  

During his September 1996 VA psychiatric examination, the 
veteran stated he served most of his time in Vietnam as a 
radio operator.  He alleged that his platoon was overrun 
while he was away.  Causalities were high, and he was asked 
to identify some of the dead.  He also reported taking guard 
duty, and being engaged in a search and destroy mission, but 
was generally vague about his stressors.  The examination 
report shows diagnoses of dysthymic disorder and rule out 
PTSD.  The examiner opined that the veteran's severe 
situational depression clouded the evaluation for PTSD and 
recommended the veteran be reevaluated for PTSD and that MMPI 
tests might be conducted.

A February 1997 VA discharge summary shows the veteran was 
admitted to a six-week inpatient treatment program for PTSD.  
The summary indicates the same stressors as alleged above.  
He also alleged another specific traumatic incident in which 
he was harassed by an officer while trying to focus on his 
work as a long-range radio operator.  He heard screams over 
the radio requesting assistance and he was unable to respond.  
Results of psychological testing and clinical interviews 
indicated he met the D.S.M. IV criteria for PTSD.  

In August 1997, the veteran submitted an account of two 
alleged inservice stressors.  He stated that he was working 
at the tactical operations center with a unit in the field 
when the supervising officer in charge began harassing him.  
He heard screams for help, but never knew what happened to 
the soldiers.  He also alleged that his unit was overrun 
while he was away and half of his platoon was wounded or 
killed.  He stated that a Captain "Gidean" was killed in 
action and "Hamilton" was injured.  

Vet Center and VA treatment records, dating from March 1997 
to August 1999, show ongoing treatment for diagnosed PTSD.  A 
January 1998 VA progress note shows an assessment of 
questionable bipolar affective disorder and a September 1998 
VA progress note indicates an assessment of questionable 
bipolar versus depression.  A February 1999 VA discharge 
summary shows the veteran was hospitalized for three weeks 
for treatment of his symptoms of severe and chronic PTSD.  

In attempting to verify the veteran's claimed stressors, the 
RO acquired the Operational Reports and Daily Staff Journals 
submitted by the 198th Infantry Brigade, the higher 
headquarters of the 5th Battalion, 46th Infantry, the 
veteran's unit in April 1998.  The accompanying April 1998 
letter from USASCRUR reveals the veteran's "Landing Zone 
Gator" received attacks by hand grenade SAF and AK-47 fire 
during the veteran's tour there.  James G. Hamilton was 
assigned to Company A, but was not listed in the casualty 
files as being wounded or killed and there was no record of a 
Captain "Giden" being wounded or killed during Vietnam.  

During his March 1999 Travel Board hearing before the 
undersigned Member, the veteran testified that he served 
predominantly as a radio operator while in Vietnam.  He 
recounted details of his alleged stressors, predominantly 
concerning the incident with the officer while operating a 
radio and returning to his unit after it was overrun.  He 
felt alone after this experience.  He stated his base was 
approximately the size of a football field and that it had 
been subject to rock attacks two to three times while he was 
stationed there.

In October 2001, USASCRUR sent further morning reports and 
Daily Staff Journals submitted by the 5th Battalion, 46th 
Infantry and copies of the U.S. Army Casualty Reports for 
August 23, 1968.  These reports confirm that Captain Wilburn 
C. Gideon was killed in action that date, and that Thomas B. 
Hamilton was wounded during the firefight.  The casualty 
reports, as well as the roster of those killed and wounded 
shows that many of those killed or wounded were in the 
veteran's company.  

A December 2001 VA psychiatric evaluation indicates the 
veteran's claims file was thoroughly reviewed.  The examiner 
recounted in some detail the veteran's previously mentioned 
stressors.  The examiner noted that, in addition to PTSD, the 
veteran had been diagnosed with dysthymic disorder in June 
1996 and questionable bipolar disorder and depression in 
September 1998.  The veteran had a family history of 
depression.  Examination revealed the veteran to be 
disheveled-looking and wearing soiled clothing.  His behavior 
was tense and combative and he was evasive in his answers.  
The diagnosis was severe recurrent major-depressive disorder 
without psychotic features.  There was no PTSD diagnosis and 
the examiner indicated that the veteran did not mention 
thinking about Vietnam or his war experiences at any time 
during the examination.  

Analysis

During the pendency of the veteran's appeal, VA promulgated 
new regulations with respect to the criteria for establishing 
service connection for PTSD.  See 64 Fed. Reg. 32,807-32808 
(1999) (effective March 7, 1997) (amending 38 C.F.R. 
§ 3.304(f) effective March 7, 1997).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

Under the previous version of the regulations, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (in effect prior to March 7, 1997).

Under the amended regulations, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

If there is an unequivocal diagnosis of PTSD by mental health 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If there is a 
question as to whether the report or examination is in accord 
with applicable DSM criteria, the report must be returned for 
a further clarification as needed.  Id.

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f) 
(2001); see 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed 
inservice stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of § 
1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Reviewing the claims files, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that despite 
the most recent VA examiner's opinion that the veteran does 
not currently meet the criteria for a PTSD diagnosis, there 
is ongoing diagnoses of PTSD, first diagnosed in April 1996 
by Vet Center, and in February 1997 by VA, and later evident 
in records from the veteran's treating VA physicians, and Vet 
Center therapists.  In this respect, although VA does not 
adhere to a "treating physician rule" which would lend 
greater weight to the opinion or diagnosis of a treating 
physician, as it would violate the statutory and regulatory 
VA scheme, the Board finds the VA discharge summaries more 
probative, particularly the February 1997 diagnosis which was 
made as a result of psychological testing and clinical 
interviews and found to meet the D.S.M. IV criteria for PTSD.  
See White v. Principi, 243 F. 3d 1378 (2001).

The treatment records also contain medical opinions relating 
the diagnosis of PTSD to his alleged stressors, specifically 
his account of his unit being overrun by the enemy.  
Therefore, the first and last criteria for establishing 
service connection for PTSD are met.

As stated above, the evidence necessary to establish the 
occurrence of a stressor will vary depending on whether the 
veteran "engaged in combat with the enemy."  Gaines, 11 
Vet. App. at 358 (1998).  In this case, the Board notes that 
the veteran's personnel records do not reveal any evidence of 
combat or combat citation.  Likewise, his personnel records 
and DD 214 show he was a radio operator at the time.  
Therefore, the Board finds that the overwhelming objective 
evidence of record, indicates that the veteran was a 
noncombatant during his Vietnam tour of duty.  Accordingly, 
the law requires that there be credible corroborating 
evidence in addition to the veteran's own testimony and in 
addition to the medical nexus evidence to verify his 
stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; 
Moreau, 9 Vet. App. at 395-96.

Although several of his claimed stressors could not be 
verified, the Board finds that the veteran's personnel 
records, together with the morning reports, Daily Staff 
Journals submitted by his Battalion and the casualty reports 
for August 23, 1968, provide significant, credible support 
for the occurrence of his claimed inservice stressor of 
returning to his unit after it had been overrun.  The 
personnel records indicate that he was a radio operator the 
entire time he was stationed in Vietnam, and was assigned to 
only the one unit during that period.  The evidence further 
indicates that he was stationed with this unit during the 
August 23, 1968, attack on the battalion and that his company 
received many causalities, including the two persons he had 
mentioned in his recounting of the incident.  Although the 
veteran states he was at LZ Gator during his entire duty, and 
the August battle appears to have occurred at LZ Bowman, the 
Board nevertheless finds this evidence to be credible and 
corroborative of the veteran's claimed inservice stressor.  
Moreau, 9 Vet. App. at 396.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds the 
evidence supports entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 
3.304(f).



ORDER

Service connection for PTSD is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

